J-A25045-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RALPH JUSTIN CARTER                        :
                                               :
                       Appellant               :   No. 22 WDA 2021

            Appeal from the PCRA Order Entered November 24, 2020
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0008812-2012


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                                   FEBRUARY 4, 2022

        Ralph Justin Carter appeals from the order that, following a hearing,

dismissed his amended first Post Conviction Relief Act (“PCRA”) petition. See

42 Pa.C.S.A. §§ 9541-9546. On appeal, Carter presents four interrelated

issues premised on the allegation that his trial counsel was ineffective for the

way that it handled certain audio recordings taken of Carter while he was in

jail. In particular, Carter contends that because trial counsel never had the

opportunity to review the alleged audio recordings’ contents, counsel

improperly provided Carter with advice that ultimately led to him not testifying

on his own behalf. Although we are cognizant of both the Commonwealth’s

timing as it pertains to the audio recording disclosure and trial counsel’s

corresponding actions after becoming aware of those recordings, we conclude

____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-A25045-21



that Carter has failed to demonstrate ineffective assistance of counsel.

Accordingly, we affirm.

         The facts underpinning Carter’s convictions are not particularly relevant

to this present appeal. However, by way of background, drugs, drug

paraphernalia, and a firearm were found in Carter’s residence. These items

were uncovered after the office overseeing Carter’s parole had been “tipped

off” as to their existence by an informant.

         At trial, Carter maintained that the contraband found at his home were

not his and that a corresponding confession he provided to police was

unreliable. To supplement his defense, Carter originally insisted that he

wished to testify on his own behalf despite having prior crimen falsi

convictions.

         During an afternoon colloquy with the court over that desire to testify,

a recess was taken for Carter to discuss with trial counsel his right to call

character witnesses. At recess, the Commonwealth informed Carter and trial

counsel that it had audio recordings of calls Carter had made while he was

inside     the   jail.   The   ninety-two    minutes   of   recordings,   which   the

Commonwealth had just received that morning and reviewed during that day’s

lunch break, included calls made on the eve of and during trial and were

asserted by the Commonwealth to contain both incriminating statements as




                                            -2-
J-A25045-21



well as language instructing witnesses how to testify.1

       Trial counsel stridently advised Carter as to the inherent problems he

faced if he were to testify on his behalf. Counsel believed that, based on the

Commonwealth’s summary of the recordings’ contents, they would be

admitted into evidence notwithstanding any kind of objection. Counsel also

was cognizant of Carter’s crimen falsi convictions. To counsel, both situations

had a high propensity to lead to impeachment.

       Following the court’s recess, Carter decided to knowingly waive his right

to testify on his own behalf after being apprised by counsel and the court of

his right to do so. Carter indicated that it would not be in his best interest to

testify given that it would introduce the jail recordings to the jury and

additionally expose his past criminal record.

       Ultimately, a jury convicted Carter of possessing drug paraphernalia,

possessing a controlled substance, possessing a controlled substance with the

intent to deliver, and possessing a firearm as a person not able to possess. 2

Resultantly, Carter was sentenced to eight to sixteen years of incarceration,

which would subsequently be reduced to seven years, two months to fourteen

years, four months of incarceration after pursuing a direct appeal from his

judgment of sentence.
____________________________________________


1 The Commonwealth never furnished trial counsel with the recordings nor any
kind of transcript stemming from those calls. Later, too, it would be stated
that at least some portions of the tapes were irrelevant for trial purposes.

2See 35 P.S. § 780-113(a)(32); 35 P.S. § 780-113(a)(16); 35 P.S. § 780-
113(a)(30); and 18 Pa.C.S.A. § 6105(a).

                                           -3-
J-A25045-21



      Following his direct appeal, Carter filed a pro se PCRA petition. The court

appointed PCRA counsel who thereafter found that Carter raised no non-

frivolous claims in his petition. Correspondingly, PCRA counsel filed a no-merit

letter pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc),

wherein counsel requested permission from the court to withdraw. The court

noticed its intent to dismiss Carter’s petition without a hearing, giving him

twenty days to respond. After that time had elapsed without a response, the

court dismissed his petition, deeming it to be patently frivolous.

      Carter then filed a pro se notice of appeal seeking redress in this Court,

asserting that he never received notice of the court’s intent to dismiss his

petition without a hearing. Moreover, Carter claimed that he did not timely

receive PCRA counsel’s no-merit letter. The Commonwealth conceded that

Carter had not received the court’s notice of its intent to dismiss his petition.

Predicated on this concession, this Court vacated the PCRA court’s order so

that a new notice of intent to dismiss could be issued. This new notice gave

Carter twenty days to raise any challenges to his counsel’s no-merit letter.

      After that, Carter filed a pro se amendment to his PCRA petition, which

raised several claims of ineffective assistance of counsel. Carter’s petition was

ultimately dismissed without a hearing. Following dismissal, Carter filed

another pro se notice of appeal, which alleged that the PCRA court erred by

not conducting a hearing on his trial counsel’s handling of the jail recordings.

This Court ascertained that, given the existence of unresolved questions of

                                      -4-
J-A25045-21



fact related to those recordings, the PCRA abused its discretion by dismissing

Carter’s petition without a hearing. See Commonwealth v. Carter, 1105

WDA 2019 (Pa. Super., May 27, 2019) (unpublished memorandum). We

consequently ordered the appointment of counsel on Carter’s behalf to

conduct an evidentiary hearing on his ineffectiveness claims.

      New PCRA counsel, among other things, filed a motion in limine seeking

to preclude the Commonwealth from offering the jail recordings at the

evidentiary hearing. This motion was denied. In the end, after the court

received   testimony    from    Carter,   Carter’s    trial   counsel,   and   the

Commonwealth, it dismissed his petition, finding no merit to any of his

ineffectiveness contentions.

      After this disposition, Carter filed a notice of appeal. The relevant parties

have complied with their respective obligations under Pennsylvania Rule of

Appellate Procedure 1925, and as such, this appeal is ripe for review.

      On appeal, Carter presents four separate questions for review. However,

all four questions fall under the auspice of claiming that his trial counsel was

ineffective. Distilled down, Carter claims that counsel was ineffective given

that, without having reviewed the tapes: (1) it provided advice leading to

Carter waiving his right to testify; (2) it determined that the tapes would be

admissible; and (3) it did not object to the Commonwealth’s late disclosure of

evidence. See Appellant’s Brief, at 5-6. In addition, Carter avers that the PCRA

court erred in denying his motion in limine because: (1) the content of the

tapes was prejudicial; and (2) the specific language used in those tapes was

                                      -5-
J-A25045-21



not known to counsel when it provided Carter with advice. See id., at 6.

      Preliminarily, we note that this Court reviews the denial of a PCRA

petition based on whether the record supports the PCRA court’s findings. See

Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014). In addition, we

ascertain whether such a denial is free from legal error. See id. If the record

supports the PCRA court’s findings, this Court is very deferential to the lower

court’s ultimate determination. See Commonwealth v. Boyd, 923 A.2d 513,

515 (Pa. Super. 2007). Legal conclusions, however, are not treated with that

same corresponding deference. See Commonwealth v. Ford, 44 A.3d 1190,

1194 (Pa. Super. 2012).

      As to a claim asserting ineffective assistance of counsel, we are guided

by a well-settled set of precepts:

      We presume counsel's effectiveness, and an appellant bears the
      burden of proving otherwise. To establish ineffectiveness of
      counsel, a PCRA petitioner must plead and prove: his underlying
      legal claim has arguable merit; counsel's actions lacked any
      reasonable basis; and counsel's actions prejudiced him. Failure to
      satisfy any prong of the ineffectiveness test requires dismissal of
      the claim. Arguable merit exists when the factual statements are
      accurate and could establish cause for relief. Whether the facts
      rise to the level of arguable merit is a legal determination.

Commonwealth v. Urwin, 219 A.3d 167, 172 (Pa. Super. 2019) (internal

citations and quotation marks omitted). As to what constitutes “reasonable

basis,” “[t]he test for deciding whether counsel had a reasonable basis for his

action or inaction is whether no competent counsel would have chosen that

action or inaction, or, the alternative, not chosen, offered a significantly


                                     -6-
J-A25045-21


greater potential chance of success.” Commonwealth v. Stewart, 84 A.3d

701, 707 (Pa. Super. 2013) (citation omitted). As such, “[c]ounsel’s decisions

will be considered reasonable if they effectuated his client’s interest.” Id.

(citation omitted).

      Carter asserts that “the crux of this appeal is whether [he] knowingly

and intelligently waived his right to testify on his own behalf during his jury

trial.” Appellant’s Brief, at 19. “The decision of whether or not to testify on

one’s own behalf is ultimately to be made by the defendant after full

consultation with counsel.” Commonwealth v. Nieves, 746 A.2d 1102, 1104

(Pa. 2000). In this specific domain, “the appropriate standard for assessing

whether a defendant was prejudiced by trial counsel’s ineffectiveness

regarding the waiver of his right to testify is whether the result of the waiver

proceeding would have been different absent counsel’s ineffectiveness[.]”

Commonwealth v. Walker, 110 A.3d 1000, 1005 (Pa. Super. 2015)

(emphasis in original) (contrasting this assessment with the much different

consideration of “whether the outcome of the trial itself would have been more

favorable had the defendant taken the stand[]”). However, Walker also

reinforces the broader ineffective assistance of counsel test by requiring a

defendant to demonstrate underlying merit to his or her claim as well as show

that trial counsel had no reasonable basis in advising that defendant not to

testify. See id.

      While it may be true that “where a defendant voluntarily waives his right


                                     -7-
J-A25045-21


to testify after a colloquy, he generally cannot argue that trial counsel was

ineffective for failing to call him to the stand,” Commonwealth v. Rigg, 84

A.3d 1080 (Pa. Super. 2013) (citation omitted), there can also be “limited

instances where a colloquy does not preclude trial counsel from being held

ineffective based on erroneous advice provided to his client about testifying[.]”

Id. Specifically,

      [i]n order to sustain a claim that counsel was ineffective for failing
      to advise the appellant of his rights in this regard, the appellant
      must demonstrate either that counsel interfered with his right to
      testify, or that counsel gave specific advice so unreasonable as to
      vitiate a knowing and intelligent decision to testify on his own
      behalf.

Nieves, 746 A.2d at 1104 (emphasis added).

      We agree with Carter that the record reflects his original desire to

testify. See N.T., 10/22/13, at 147. However, after the recess break, Carter

was “heavily influenced” by the Commonwealth’s disclosure of the jail tapes

and his resulting conversation with trial counsel, who believed the tapes to be

admissible. See id., at 151. Although he still wanted to testify, Carter “decided

it’s not in [his] best interest to take the stand.” Id., at 152. Carter made this

decision after the court explained that if he were to testify, his criminal record

and the taped conversations might have been placed before the jury. See id.

      Carter relies on Commonwealth v. Stewart for the proposition that

any kind of assessment as to the admissibility of the tapes was “clearly

unreasonable as [trial counsel] never reviewed the information contained on

the [j]ail [r]ecordings.” Appellant’s Brief at 22. In Stewart, this Court found

                                      -8-
J-A25045-21


that trial counsel was ineffective as it “failed to substantively interview either

[that defendant] or his alibi witness, and declined to present the possible alibi

witness, despite permitting [that defendant] to testify as to the alibi.” 84 A.3d

at 712. Other than citing to this case, Carter does not explain the legal import

of Stewart as it relates to his own case, notwithstanding the fact that both

dealt or deal with, at a surface level, ineffective assistance of counsel. Carter

further utilizes Commonwealth v. Nieves to reinforce the notion that

erroneous advice, such as advising a client not to testify for fear of

impeachment based on prior convictions that were not crimen falsi, constitutes

a vitiation of a defendant’s knowing right to testify on his own behalf. See 746

A.2d at 1104-05.

      The “misinformation” Carter contends is present in this case is trial

counsel relaying to Carter and the court that he believed the tapes would

probably be admitted. To Carter, the fact that some segments of the

recordings were admittedly irrelevant is congruent with counsel’s incorrect

advice and misstatement of law in Nieves as to what constitutes a crimen

falsi conviction or what crimes could lead to impeachment on that basis.

      Although Carter disputes that he “instructed witnesses how to testify or

otherwise engaged in improper activity during the calls[,]” Appellant’s Reply

Brief, at 5 n.1, nowhere does he unequivocally state that any or all of the calls

could not or would not have been admitted at trial. Instead, Carter merely

suggests that because some portions of the calls would not have been relevant


                                      -9-
J-A25045-21


(and therefore not admissible)3, which is understandable given that the tapes

spanned ninety-two minutes in length, it tainted any advice his attorney gave

to him regarding his ability to testify.

       While Carter initially wanted to testify despite his crimen falsi

convictions and against his counsel’s wishes, see PCRA Hearing, 11/6/20, at

14, the disclosure of the tapes unquestionably influenced Carter’s final

decision. However, when juxtaposed against the Nieves case, we cannot see

how Carter’s trial counsel, who already did not want Carter to testify,

explaining to Carter that it was not a good idea for him to testify on his own

behalf while equipped with knowledge of his crimen falsi convictions as well

as having a general sense of the tapes’ damaging contents, rises to the level

of being analogous to a complete misstatement of law. As such, trial counsel’s

specific advice, calculated based on multiple pitfalls Carter was sure to face if

he were to testify, was not “so unreasonable” as to vitiate Carter’s knowing

waiver of his right to testify.

       In a more practical sense, Carter highlights that admission of the tapes

would have required a judicial ruling under Pennsylvania Rule of Evidence 403,

which allows the court to exclude relevant evidence if “its probative value is

outweighed by the danger of … unfair prejudice[.]” Pa.R.E. 403. To Carter,


____________________________________________


3For example, at the PCRA hearing, the Commonwealth indicated that it would
not have offered into evidence a call involving a discussion of the jurors taking
part in Carter’s case as it was not relevant. See PCRA Hearing, 11/6/20, at
111.

                                          - 10 -
J-A25045-21


trial counsel’s determination that the tapes would be admissible and harmful

cannot amount to reasonable advice because counsel had never taken the

time to review them. Furthermore, as alluded to above, the Commonwealth’s

subsequent disclosure at the PCRA hearing indicated that portions of the jail

recordings were irrelevant. Accordingly, to Carter, such an admission by the

Commonwealth further reinforces the ambiguous nature of whether the

recordings would have been admissible at all.

      While the actual content of the phone recordings would not be placed

into the record until after his trial, we are at a crossroads in evaluating,

through the lens of the PCRA court’s determination, what trial counsel knew

at the time, what the Commonwealth disclosed to trial counsel and when, and

the import of the now-known statements made by Carter in the phone calls.

Clearly, as will be outlined below, Carter did make statements that could be

construed as an attempt to manipulate witness testimony, which could

therefore   have   formed    the   basis   to   impeach    his   credibility.   See

Commonwealth v. Reid, 811 A.2d 530, 550 (Pa. 2002). As the PCRA court

found the Commonwealth credible insofar as it accurately disclosed the jail

calls’ contents and trial counsel to be credible when it utilized that information

to further reinforce the idea that it was a bad idea for Carter to testify, we find

such a determination to be supported by the record and not unreasonable

under the circumstances.

      Relatedly, Carter believes that there was “no strategic justification for


                                      - 11 -
J-A25045-21


providing advice [to him] and [placing] a statement on the record regarding

the admissibility of evidence which was never reviewed.” Appellant’s Brief, at

34. Although such a holding was formulated in the context of exculpatory

information,

      [t]he Sixth Amendment guarantee of effective assistance of
      counsel assumes, since counsel is presumed effective, that the
      attorney will read the materials and find the helpful information.
      This is why ineffectiveness claims can be premised upon a failure
      to adequately investigate and review the materials provided to the
      defense. Thus, the onus is on counsel to review all materials to
      which she has access.

Commonwealth v. Maldonodo, 173 A.3d 769, 783 (Pa. Super. 2017).

      In Commonwealth v. Mabie, our Supreme Court found that counsel’s

reliance on the Commonwealth’s file of his client amounted to ineffective

assistance because it foreclosed that counsel from questioning other witnesses

and reviewing his client’s hospital records, two avenues that “may have

established a defense[.]” 359 A.2d 369, 374 (Pa. 1976). Because “no such

claim of strategy [could] be attached to a decision not to interview or make

an attempt to interview eyewitnesses prior to trial[, …] no reasonable basis

designed to effectuate [his client’s] interest [could] be attributed to counsel’s

failure to question [those] witnesses.” Id., at 374-75. Moreover, use of “the

prosecution’s file [was] not a substitute for an independent investigation by

defense counsel.” Id., at 374; see also Commonwealth v. Baxter, 640 A.2d

1271, 1274 (Pa. 1994) (stating that trial counsel’s reliance on the

Commonwealth to provide her with discovery of information relevant to the


                                     - 12 -
J-A25045-21


veracity of the Commonwealth’s witnesses proved ineffective as she failed to

investigate a certain witness whose story turned out to be factually

inaccurate).

      Unlike Mabie, the case presently before this Court is not one in which

trial counsel failed to interview a witness nor one where counsel extensively

relied on a file constructed by the Commonwealth. Instead, trial counsel, in

the context of already having explained to Carter that it was not wise for him

to testify, believed the Commonwealth’s representation as to the tapes’

contents, see PCRA Hearing, 11/6/20, at 39-40, the substance of which

ultimately turned out to be, at least as it relates to portions of the tapes, true.

Trial counsel, having had previous experiences with that Commonwealth’s

attorney, trusted the information he received and was cognizant of the

Commonwealth’s duty, through its attorneys, not to falsify evidence as officers

of the court. See id., at 40. Under these circumstances, we do not see how

counsel provided unreasonable advice.

      It bears repeating that the genesis of trial counsel’s advice for Carter

not to testify did not stem from the Commonwealth’s disclosure of the jail

tapes. Trial counsel knew of Carter’s prior crimen falsi convictions and believed

that Carter would not make a good witness. The tapes, however, reinforced

trial counsel’s position that testifying would not be in Carter’s best interest.

Although it took the existence of the tapes for Carter to ultimately agree with

his counsel, we see nothing wrong with trial counsel’s multi-faceted, if not


                                      - 13 -
J-A25045-21


accumulative, approach in advising Carter of the detriments he could face

should he have taken the stand on his own behalf.

       Carter also faults the Commonwealth’s late disclosure of the jail tapes,

having presented knowledge of their existence to Carter and his counsel five

hours after the Commonwealth’s receipt of those tapes. Based on this late

disclosure, Carter claims trial counsel was ineffective for failing to object to

those tapes’ admissibility.4

       The Commonwealth was mandatorily obligated to disclose the jail tapes

pursuant to Pennsylvania Rule of Criminal Procedure 573(B)(1)(g). Given the

Commonwealth’s continuing duty to disclose, which operates throughout trial,

the Commonwealth had to “promptly notify [Carter] or the court of [any]

additional evidence, material, or witnesses.” Pa.R.Crim.P. 573(D).

       Based on the Commonwealth’s testimony, on the day it disclosed the

tapes to Carter mid-afternoon, it received them first thing that morning and

then listened to them during the lunch hour that corresponded with Carter’s

trial.5 Carter claims that this timing “all but assured that trial counsel would

not have an opportunity to review [the tapes].” Appellant’s Brief, at 36. To



____________________________________________


4 As there was no attempt by the Commonwealth to admit the tapes at trial,
it is unclear how such an objection would have been made at that moment.

5 The Commonwealth indicated that it was possible that it did not have
physical possession of the tapes until after Carter’s trial had started that
morning. See PCRA Hearing, 11/6/20, at 116. Under this timeline, the earliest
that the tapes could have been reviewed was during the lunch hour.

                                          - 14 -
J-A25045-21


reinforce this position, Carter posits that the Commonwealth engaged in an

impermissible “trial by ambush.” Id.

         In Commonwealth v. Ulen, our Supreme Court vacated a conviction

after the Commonwealth admitted into evidence an incriminating phone call

of a defense witness midway through trial. See 650 A.2d 416, 417 (Pa. 1994).

The discovery of the tape “had not been proffered [to defense counsel] prior

to trial.” Id. However, it was admitted after that defense witness had provided

testimony. As it almost certainly had an impact on whether defense counsel

would have called that witness had the tapes been disclosed prior to the

witness’s testimony, such a failure to disclose warranted the award of a new

trial.

         Here, however, the Commonwealth, at Carter’s trial, made no attempt

to admit these tapes, and the record reflects that it was not possible for the

Commonwealth to provide Carter with those tapes prior to his trial. Therefore,

the      factual   circumstances   are   eminently   distinguishable   from   Ulen.

Furthermore, Carter provides no authority for the proposition that a “trial by

ambush” can occur even if the specifically contested evidence never goes

before the court or jury.

         To the extent that Carter implies that the Commonwealth should have

provided the jail tapes to Carter immediately after receiving them, Carter does

not offer any support to reinforce this contention, too. Carter’s suggestion

necessarily means that disclosure was warranted even prior to the


                                         - 15 -
J-A25045-21


Commonwealth’s review of those tapes. It strains credulity to obligate the

Commonwealth to produce such material prior to it making an assessment as

to its contents.

      Although, obviously, the Commonwealth had knowledge of the tapes’

existence hours before it disclosed them to Carter, it did not, nor could not,

have decided the tapes’ trial materiality prior to review. See Pa.R.Crim.P.

573(B)(1). Following the timeline of events as they happened on that day, the

Commonwealth then needed time to review the tapes itself, which it did during

the lunch break, before then conveying a general understanding of the tapes’

contents to Carter one to two hours later. While the timing was not ideal given

the timing of the calls themselves in addition to Carter’s trial schedule

preventing an immediate review, we do not believe that the Commonwealth

engaged in an “unnecessary delay in disclosure,” Appellant’s Reply Brief, at 8,

serving to prohibit Carter and his counsel from “having a meaningful

opportunity to review evidence the Commonwealth intended to offer should

[he] testify.” Id.

      Finally, Carter, armed with the language this Court used in remanding

this case, contends that entering the jail calls into evidence at the PCRA

evidentiary hearing was irrelevant, if not prejudicial. See Appellant’s Brief, at

39, 41 (writing that the jail calls’ “content had no bearing on the advice

provided to [] Carter which serves as the basis of the ineffective assistance of

counsel claim”). Instead, when ruling on the motion in limine seeking to


                                     - 16 -
J-A25045-21


prevent the admittance of those tapes, Carter believes that the PCRA court

should have evaluated counsel’s performance predicated on the facts as they

existed at the time, namely without the benefit of counsel knowing the specific

conversations contained in jail tapes.

      As Carter claims this evidentiary ruling was erroneous, he asserts that

it must be assessed under the harmless error standard. See Appellant’s Brief,

at 41. Even assuming such an admission was incorrect, the tapes do, in fact,

corroborate counsel’s nondeficient performance at the time, lending credence

to the notion that any resulting impact was harmless. Stated differently, the

content of the tapes was vital in corroborating the Commonwealth’s position

that the tapes contained inculpatory statements that could lead to

impeachment.

      As the lower court surmised, one of the key issues at the PCRA hearing

was whether the Commonwealth “had accurately summarized the content to

trial counsel and whether the recordings could be admitted at trial.” Trial Court

Opinion, 4/16/21, at 6. The court continued: “[f]or this [c]ourt to determine

if counsel was ineffective for accepting the proffer from [the Commonwealth]

that the recordings were damaging, this [c]ourt would need to review the

recordings and make that determination for itself.” Id.

      When the court listened to the calls at the PCRA hearing, it heard, inter

alia, Carter telling his friend to inform Carter’s sister, a witness Carter wanted

to have testify on his behalf, that she needed to be ready and that he would


                                     - 17 -
J-A25045-21


“tell her everything she needed to say.” Jail Call 1, at 11. In a separate call

directly to his sister, Carter asked: “This is all I want you to testify to, you

hear me?” Jail Call 5, at 4. Later in that same conversation, Carter stated: “I

need you to manipulate the whole situation so this shit go right … I can’t

coordinate this. … There’s only so many calls I can make.” Id., at 27-28.

      The content of these calls was crucial in the PCRA court’s chain of

determinations. First, the calls, by their very content, demonstrated that

Carter’s language was, at a minimum, legally problematic. Second, the

Commonwealth accurately disclosed to trial counsel that those calls had a high

propensity of leading to impeachment. Third, trial counsel’s corresponding

decision to, again, emphasize the detriments Carter would likely have faced

should he have testified on his own behalf was reasonable given the context

of counsel’s pre-existing and well-founded opposition to him testifying as well

as the Commonwealth’s revelatory, and largely accurate, description of the

tapes it intended to introduce.

      Accordingly, as we find no basis to conclude that trial counsel was

ineffective, we affirm the PCRA court’s order dismissing Carter’s PCRA petition.

      Order affirmed.




                                     - 18 -
J-A25045-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 2/4/2022




                          - 19 -